UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 14, 2014 Blue Dolphin Energy Company (Exact name of registrant as specified in its charter) Delaware 0-15905 73-1268729 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 801 Travis Street, Suite 2100 Houston, TX 77002 (Address of principal executive office and zip code) (713) 568-4725 (Registrant’s telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 14, 2014, Blue Dolphin Energy Company (“Blue Dolphin”) issued a press release reporting results for the three and nine months ended September 30, 2014, the text of which is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The information contained in Item 2.02 of this Current Report on Form 8-K (the “Report”) and Exhibit 99.1 attached hereto is being “furnished” and is not deemed “filed” by Blue Dolphin for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of the section, nor is it deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Blue Dolphin Energy Company Press Release Issued November 14, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Blue Dolphin Energy Company Date: November 14, 2014 By: /s/JONATHAN P. CARROLL Jonathan P. Carroll Chairman of the Board, Chief Executive Officer, President, Assistant Treasurer, and Secretary (Principal Executive Officer) 3 Exhibit Index Exhibit No. Description Blue Dolphin Energy Company Press Release Issued November 14, 2014. 4
